EXHIBIT 10.55


STOCK OPTION AGREEMENT


This STOCK OPTION AGREEMENT (the "Agreement") is made and entered into as of
February 12, 2008 by and between the parties listed on the signature pages
hereto as Optionees ("Optionees"), and Rudolf Gunnerman and Doris Gunnerman, as
joint owners, the undersigned stockholders ("Stockholders") of Sulphco, Inc., a
Nevada corporation (the "Company").


BACKGROUND


A. Concurrently with the execution of this Agreement, Optionees and Stockholder
have entered into that certain Stock Purchase Agreement of even date herewith
(“SPA”), pursuant to which Optionees are purchasing from Stockholders up to
2,000,000 shares of Common Stock of the Company.


B. Stockholders are the beneficial owners (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) of at least
the amount of shares of outstanding common stock of the Company ("Shares” or
“Securities”) necessary to fulfill Stockholders’ obligations hereunder.


C. Capitalized terms not otherwise defined herein shall have the meanings
attributed to such terms in the SPA.


NOW, THEREFORE, in consideration of the execution and delivery by Optionees of
the Assignment and the mutual covenants, conditions and agreements herein
contained, and intending to be legally bound, the parties hereto hereby agree as
follows:


1. Option.


(a) Subject to the terms and conditions set forth in this Agreement, effective
immediately, the Stockholders hereby grant to Optionees an option (the "Option")
to purchase up to 2,000,000 Shares (“Option Shares”) from the Stockholders (for
each Optionee up to the Proportionate Amount set forth on the signature pages
hereof), at a per share purchase price equal to Four Dollars and Fifty Cents
($4.50) per share (the "Purchase Price").


(b) Simultaneously with the execution of this Option Agreement, Stockholders
will deliver 2,000,000 into escrow with Grushko & Mittman, P.C., as escrow agent
(“Escrow Agent”), pursuant to the form of escrow agreement attached hereto as
Exhibit A. If at any time after the date of execution of this Agreement and
during the term hereof, Stockholders receive any further shares of stock due to
a stock split, or otherwise, with regard to the shares represented by
Certificates, they shall immediately deliver those shares into escrow with the
Escrow Agent.


(c) The Option may be exercised by an Optionee in whole or in part commencing on
the Closing Date and continuing through December 31, 2008. There may be up to
five exercises of the Option by each Optionee. At the time of each partial
exercise the Stockholders shall make a notation in their books and records as to
the remaining portion of the Option subject to exercise.


 
 

--------------------------------------------------------------------------------

 
 
(d) This Option may be exercised by each Optionee only up to the same number of
shares as are purchased by such Optionee under the SPA.


(e) In the event that an Optionee wishes to exercise the Option, it shall send
to the Stockholders and Escrow Agent a written notice (the date of each such
notice being herein referred to as a "Notice Date") setting forth its
irrevocable election to that effect, which notice also specifies a date not
earlier than five (5) business days nor later than thirty (30) business days
from the Notice Date for the closing of such purchase (an "Option Closing
Date"). The place of any Option Closing shall be at the offices of Grushko &
Mittman, P.C. at 551 Fifth Avenue, Suite 1601, New York, NY 10176, and the time
of the Option Closing shall be 10:00 a.m. (New York Time) on the Option Closing
Date.


(f) At the Option Closing, an Optionee shall pay to the Stockholders by delivery
to Escrow Agent in immediately available funds by wire transfer to the bank
account designated in writing in the Escrow Agreement an amount equal to the
Purchase Price. The terms of the Escrow Agreement shall govern mechanics for
release of stock and funds and related matters.


(g)  At the Option Closing, upon delivery of immediately available funds as
provided above, the Escrow Agent shall deliver: (i) to the Optionee a
certificate or certificates representing the Option Shares to be purchased at
such Option Closing (or, a certificate endorsed in blank) and registered on the
books and records of the Company in Optionee’s name, which Securities shall be
free and clear of all liens, claims, charges and encumbrances of any kind
whatsoever, and (ii) to Stockholders, the Purchase Price.


(h)  In the event of any change in the Common Stock by reason of a stock
dividend, split-up, merger, recapitalization, combination, exchange of shares or
similar transaction, the type and number of Option Shares subject to the Option,
and the Purchase Price therefor, shall be adjusted appropriately, so that
Optionee shall receive upon exercise of the Option the number and class of
shares or other securities or property together with any additional shares
delivered to the Escrow Agent pursuant to Section 2(b) above that Optionee would
have received if the Option had been exercised immediately prior to such event
or the record date therefor, as applicable.


2. Termination. The right to exercise this Option shall terminate on December
31, 2008. Notwithstanding the foregoing, if the Option cannot be exercised by
reason of any applicable judgment, decree, order, law or regulation, the Option
shall remain exercisable and shall not terminate until the earlier of (x) the
date on which such impediment shall become final and not subject to appeal, and
(y) 5:00 p.m. New York Time, on the thirtieth (30th) business day after such
impediment shall have been removed. Notwithstanding the termination of the
Option or this Agreement, Optionees shall be entitled to purchase the Securities
if it has exercised the Option in accordance with the terms hereof prior to such
termination and such termination shall not affect any rights hereunder which by
their terms do not terminate or expire prior to or as of such termination.
 
2

--------------------------------------------------------------------------------




3.  Representations and Warranties of the Stockholders. The Stockholders hereby
represent and warrant to Optionees as follows:


(a)  Due Authorization; Enforceability. The Stockholders have full power and
authority to execute and deliver this Agreement. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Stockholders, and no other proceedings on the part of the Stockholders are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholders and constitutes a valid and binding agreement of
the Stockholders, enforceable against such Stockholders in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
laws relating to creditors' rights and to general principles of equity.


(b)  Ownership of Securities; Voting Rights. The Stockholders have sole voting
power with respect to the Option Shares. The Option Shares are not subject to
any voting trust agreement or other contract, agreement, arrangement, commitment
or understanding to which the Stockholders are a party restricting or otherwise
relating to the voting, dividend rights or disposition of the Option Shares.


(c)  No Encumbrances. Upon the exercise of the Option and the delivery to an
Optionee by Stockholders of a certificate or certificates, or other similar
document, evidencing the Option Shares, Optionee will receive good, valid and
marketable title to the Shares, free and clear of all security interests, liens,
claims, pledges, options, rights of first refusal, agreements, limitations on
Optionees’ voting rights, charges and other encumbrances of any nature
whatsoever (except any security interest created by Optionees).


   (d)  No Conflicts. No authorization, consent or approval of any court or any
public body or authority is necessary for the consummation by the Stockholders
of the transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement by the Stockholders will not constitute a breach,
violation or default (or any event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any lien or encumbrance upon
any of the properties or assets of such Stockholders under, any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument to which such Stockholders are a party or by which his or her
properties or assets are bound, other than breaches, violations, defaults,
terminations, accelerations or creation of liens and encumbrances which, in the
aggregate, would not materially impair the ability of such Stockholders to
perform his or her obligations hereunder.
 
 
3

--------------------------------------------------------------------------------

 


   (e)  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Stockholders.


(f)  Stockholders were provided with the opportunity to present this Agreement
and related documentation to an attorney for review and have determined upon
their own free will to not avail themselves of such right. They understand that
the transaction contemplated by this Assignment is a sophisticated business and
financial transaction, and they have the acumen and experience to review this
Assignment and related documentation and to enter into the transactions set
forth in the Assignment without the aid of counsel. They acknowledge that they
have not relied upon the advice, judgment or counsel of attorneys for either the
Borrower or Optionees and they waive any claims they may have against them
arising out of this transaction


4.  Representations and Warranties of Optionees. Each Optionee represents
warrants as follows:


(a)  Compliance with the Securities Act of 1933. The Optionee understands and
agrees that the Option Shares have not been registered under the Securities Act
of 1933 (“1933 Act”) or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of Optionee
contained herein), and that Option Shares must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.


(b)  Status of Optionee. The Optionee is, and will be at the time of the
exercise of the Option, an "accredited investor", as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Optionee to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Optionee has the authority and is duly and legally qualified to purchase and own
the Option Shares. The Optionee is able to bear the risk of such investment for
an indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Optionee is accurate.


(c)  Restricted Securities. Optionee will not sell, offer to sell, assign,
pledge, hypothecate or otherwise transfer any of the Option Shares unless
pursuant to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available.


(d)  Upon exercise of the Option in whole or in part, the Option Shares issued
shall bear the following or similar legend:
 
 
4

--------------------------------------------------------------------------------

 
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO SULPHCO, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED."


5.  Stockholders Covenants. The Stockholders hereby covenant and agree as
follows:


(a)  The Stockholders hereby agree, while this Agreement is in effect, and
except as contemplated hereby, not to sell, transfer, pledge, encumber, assign
or otherwise dispose of, or enter into any contract, option or other arrangement
or understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of (all of the foregoing, "Sell," "Sold" or
"Sale," as the case may be), any of the Option Shares.


   (b)  The Stockholders agree not to engage in any action or omit to take any
action which would have the effect of preventing or disabling Stockholders from
delivering the Option Shares to Optionees or otherwise performing its
obligations under this Agreement.


(c) The Stockholders are responsible for making any filings required to be made
by him with all regulatory bodies arising from the transactions contemplated
hereby.


(d)  Simultaneously with the execution hereof, the Stockholders shall enter into
and deliver the Lockup Agreement attached hereto as Exhibit B.


6.  Miscellaneous.


(a)  Fees and Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be borne by the party
incurring such expenses.


(b)  Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.


(c) Choice of Law and Venue; Jury Trial Waiver. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without regard to principles of conflicts of law. STOCKHOLDERS,
COMPANY AND OPTIONEESWAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS ASSIGNMENT OR ANY TRANSACTION
CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each party hereby submits to the
exclusive jurisdiction of the state and federal courts located in the County of
New York, State of New York.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 
If to Stockholders:
Rudolf Gunnerman
 
6601 Windy Hill Way
 
Reno, NV 89511
 
Fax: (775) 826-2727



Notice to either Rudolf Gunnerman or Doris Gunnerman shall be deemed notice to
both of Rudolf Gunnerman and Doris Gunnerman.


If to Optionees :
To the one or more addresses and telecopier
 
numbers indicated on the signature pages hereto
   
With a copy to:
Grushko & Mittman, P.C.
 
551 Fifth Avenue, Suite 1601
 
New York, New York 10176
 
Fax: (212) 697-3575



   (e)  Assignment; Binding Effect; No Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties. Any purported assignment
without the consent required pursuant to the preceding sentence shall be null
and void. Subject to the second preceding sentence, this Agreement (including,
without limitation, the obligations of the Stockholders under Section 1 and
Section 2 hereof) shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement. Notwithstanding
the foregoing, any Optionee may assign this agreement to one or more of its
affiliates.
 
 
6

--------------------------------------------------------------------------------

 


   (f)  Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.


(g)  Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.


   (h)  Further Assurances. Each party hereto shall perform such further acts
and execute such further documents as may reasonably be required to carry out
the provisions of this Agreement.
 
[Balance of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
 
RUDOLF GUNNERMAN
“Stockholder”
 
____________________________________________
DORIS GUNNERMAN
“Stockholder”
 
____________________________________________

 


[SIGNATURE PAGE TO STOCK OPTION AGREEMENT]
 
8

--------------------------------------------------------------------------------



[OPTIONEE SIGNATURE PAGES TO STOCK OPTION AGREEMENTS]


IN WITNESS WHEREOF the undersigned have executed this Stock Option Agreement as
of the first date above written.
 
Name of Optionee: Iroquois Master Fund Ltd.
 
Signature of Authorized Signatory of Optionee:
_______________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Fax Number of Optionee: 212-207-3452


Address for Notice to Optionee:


641 Lexington Avenue
New York, NY 10022


With a copy to (which shall not constitute notice):


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn: Eliezer Drew, Esq.
Fax: (212) 697-3575
Email: counslers@aol.com


Address for Delivery of Securities for Optionee (if not same as above):
 
 
Proportionate Amount: Two-Thirds


Number of Option Shares: 1,333,333
 


[SIGNATURE PAGES CONTINUE]
 
[OPTIONEE SIGNATURE PAGES TO STOCK OPTION AGREEMENT]
 
9

--------------------------------------------------------------------------------



[OPTIONEE SIGNATURE PAGES TO STOCK OPTION AGREEMENT]


IN WITNESS WHEREOF the undersigned have executed this Stock Option Agreement as
of the first date above written.
 
Name of Optionee: Ellis Capital LLC
 
Signature of Authorized Signatory of Optionee:
______________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Fax Number of Optionee: 516-887-8990


Address for Notice to Optionee:


20 East Sunrise Highway
Valley Stream, New York 11581




With a copy to (which shall not constitute notice):


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn: Eliezer Drew, Esq.
Fax: (212) 697-3575
Email: counslers@aol.com


Address for Delivery of Securities for Optionee (if not same as above):




Proportionate Amount: One-Third


Number of Option Shares: 666,667
 
[OPTIONEE SIGNATURE PAGES TO STOCK OPTION AGREEMENT]
 
10

--------------------------------------------------------------------------------



EXHIBIT A


ESCROW AGREEMENT
 
11

--------------------------------------------------------------------------------



EXHIBIT B


LOCKUP AGREEMENT
 
12

--------------------------------------------------------------------------------

